 



Exhibit 10.1
SUBSCRIPTION AGREEMENT
Spectrum Pharmaceuticals, Inc.
157 Technology Drive
Irvine, California 92618
The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:
1. This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between Spectrum Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and the Investor.
2. The Company has authorized the sale and issuance to certain investors of up
to 5,134,100 shares (the “Shares”) of its common stock, par value $0.001 per
share (the “Common Stock”) for a purchase price of $6.25 per Share (the
“Purchase Price”).
3. The offering and sale of the Shares (the “Offering”) is being made pursuant
to an effective Registration Statement on Form S-3 (including the Prospectus
contained therein (the “Base Prospectus”) and the exhibits thereto and the
documents incorporated therein by reference, the “Registration Statement”) filed
by the Company with the Securities and Exchange Commission (the “Commission”),
if applicable, certain preliminary prospectuses that have or will be filed with
the Commission and delivered to the Investor on or prior to the date hereof (the
“Time of Sale Prospectus”), and a Prospectus Supplement (the “Prospectus
Supplement”) containing certain supplemental information regarding the Shares
and terms of the Offering that will be filed with the Commission and delivered,
or otherwise made available to the Investor by the filing of an electronic
version thereof with the Commission, to the Investor along with the Company’s
counterpart to this Agreement.
4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Shares as set
forth below for the aggregate purchase price set forth below. The Shares shall
be purchased pursuant to the Terms and Conditions for Purchase of Shares
attached hereto as Annex I and incorporated herein by this reference as if fully
set forth herein.
5. The manner of settlement of the Shares purchased by the Investor shall be
determined by such Investor as follows (check one):

[___]A.    Delivery by electronic book-entry at The Depository Trust Company
(“DTC”), registered in the Investor’s name and address as set forth below, and
released by U.S. Stock Transfer Corporation, the Company’s transfer agent (the
“Transfer Agent”), to the Investor at the Closing. NO LATER THAN ONE
(1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE
COMPANY, THE INVESTOR SHALL:

  (I)   DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO

 



--------------------------------------------------------------------------------



 



      SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) INSTRUCTING THE TRANSFER
AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND     (II)   REMIT
BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR
THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

            JPMorgan Chase Bank
ABA# 021000021
Credit Acct# 304880876
Spectrum/Oppenheimer Escrow
Ref:______________________                      

     — OR —

[___]B.     Delivery versus payment (“DVP”) through DTC (i.e., the Company shall
deliver Shares registered in the Investor’s name and address as set forth below
and released by the Transfer Agent to the Investor at the Closing directly to
the account(s) at Oppenheimer & Co. Inc. identified by the Investor and
simultaneously therewith payment shall be made from such account(s) to the
Company through DTC). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF
THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

  (I)   NOTIFY OPPENHEIMER & CO. INC. OF THE ACCOUNT OR ACCOUNTS AT OPPENHEIMER
& CO. INC. TO BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND
    (II)   CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT OPPENHEIMER & CO. INC. TO BE
CREDITED WITH THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE
EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE
INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.
6. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a NASD member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the Closing, and (c)
neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Shares, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or

-2-



--------------------------------------------------------------------------------



 



exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis. Exceptions:
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
7. The Investor represents that it has received, or can obtain on the
Commission’s website, prior to or in connection with the receipt of this
Agreement, the final Base Prospectus, dated January 24, 2005, which is a part of
the Company’s Registration Statement, and the Prospectus Supplement
(collectively, the “Disclosure Package”) along with the Company’s counterpart to
this Agreement.
8. The Company shall have the sole right to accept offers to purchase the Shares
and may reject any such offer, in its sole and absolute discretion, in whole or
in part. No offer by the Investor to buy Shares will be accepted and no part of
the purchase price will be delivered to the Company until the Company has
accepted such offer by countersigning a copy of this Agreement, and any such
offer may be withdrawn or revoked, without obligation or commitment of any kind,
at any time prior to the Company (or a Placement Agent on behalf of the Company)
sending (orally, in writing or by electronic mail) notice of its acceptance of
such offer. An indication of interest in response to the Investor signing this
Agreement will involve no obligation or commitment of any kind until this
Agreement is accepted and countersigned by the Company and notice of such
acceptance has been sent as aforesaid.

-3-



--------------------------------------------------------------------------------



 



         
Number of Shares:
       
 
       
Purchase Price Per Share:$
       
 
       
Aggregate Purchase Price:$
       
 
       

     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

              Dated as of: May ___, 2007
 
       
 
             
 
  INVESTOR  
 
  By:    
 
       
 
  Print Name:    
 
       
 
  Title:    
 
       
 
  Address:    
 
                                           

Agreed and Accepted

this ___day of May, 2007:
SPECTRUM PHARMACEUTICALS, INC.

                  By:           Name:           Title:      

-4-



--------------------------------------------------------------------------------



 



         

ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF SHARES
     1. Authorization and Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Shares.
     2. Agreement to Sell and Purchase the Shares; Placement Agents.
          2.1 At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Shares set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Shares are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
          2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”). The
Investor and the Other Investors are hereinafter sometimes collectively referred
to as the “Investors,” and this Agreement and the Subscription Agreements
executed by the Other Investors are hereinafter sometimes collectively referred
to as the “Agreements.”
          2.3 Investor acknowledges that the Company intends to pay Oppenheimer
& Co. Inc., Lazard Capital Markets LLC, Rodman & Renshaw, LLC and ThinkEquity
Partners, LLC (the “Placement Agents”) a fee (the “Placement Fee”) in respect of
the sale of Shares to the Investor.
          2.4 The Company has entered into a Placement Agent Agreement (the
“Placement Agreement”) with the Placement Agent that contains certain
representations, warranties, covenants and agreements of the Company. A copy of
the Placement Agreement is available upon request.
     3. Closings and Delivery of the Shares and Funds.
          3.1 Closing. The completion of the purchase and sale of the Shares
(the “Closing”) will occur at a place and time (the “Closing Date”) to be
specified by the Company and the Placement Agents, and of which the Investors
will be notified in advance by the Placement Agents. At the Closing, (a) the
Company will cause the Transfer Agent to deliver to the Investor the number of
Shares set forth on the Signature Page registered in the name of the Investor
or, if so indicated on the Investor Questionnaire attached hereto as Exhibit A,
in the name of a nominee designated by the Investor, and (b) the aggregate
purchase price for the Shares being purchased by the Investor will be delivered
by or on behalf of the Investor to the Company.
          3.2 (a) Conditions to the Company’s Obligations. The Company’s
obligation to issue the Shares to the Investor will be subject to the receipt by
the Company of the purchase price for the Shares being purchased hereunder as
set forth on the Signature Page and the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.
               (b) Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Shares will be subject to the condition that the
Placement Agents shall not have: (1) terminated the Placement Agreement pursuant
to the terms thereof or (2) determined that the

-5-



--------------------------------------------------------------------------------



 



conditions to the closing in the Placement Agreement have not been satisfied.
The Investor’s obligations are expressly not conditioned on the purchase by any
or all of the Other Investors of the Shares that they have agreed to purchase
from the Company.
          3.3 Delivery of Funds.
               (a) Delivery by Electronic Book-Entry at The Depository Trust
Company. If the Investor elects to settle the Shares purchased by such Investor
through delivery by electronic book-entry at DTC, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall remit by wire transfer the amount of funds equal to the aggregate
purchase price for the shares being purchased by the Investor to the following
account designated by the Company and the Placement Agents pursuant to the terms
of that certain Escrow Agreement (the “Escrow Agreement”) dated as of May 4,
2007, by and among the Company, the Placement Agents and JPMorgan Chase Bank,
N.A. (the “Escrow Agent”):

            JP Morgan Chase Bank
ABA# 021000021
Credit Acct# 304880876
Spectrum/Oppenheimer Escrow
Ref:______________________                      

               Such funds shall be held in escrow until the Closing and
delivered by the Escrow Agent on behalf of the Investors to the Company upon the
satisfaction, in the sole judgment of the Placement Agents, of the Company
Closing Conditions. The Placement Agents shall have no rights in or to any of
the escrowed funds, unless the Placement Agents and the Escrow Agent are
notified in writing by the Company in connection with the Closing that a portion
of the escrowed funds shall be applied to the Placement Fee. The Company and the
Investor agree to indemnify and hold the Escrow Agent harmless from and against
any and all losses, costs, damages, expenses and claims (including, without
limitation, court costs and reasonable attorneys fees) (“Losses”) arising under
this Section 3.3 or otherwise with respect to the funds held in escrow pursuant
hereto or arising under the Escrow Agreement, unless it is finally determined
that such Losses resulted directly from the willful misconduct or gross
negligence of, or a material breach of the Escrow Agreement by, the Escrow
Agent. Anything in this Agreement to the contrary notwithstanding, in no event
shall the Escrow Agent be liable for any special, indirect or consequential loss
or damage of any kind whatsoever (including but not limited to lost profits),
even if the Escrow Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.
               Investor shall also furnish to the Placement Agents a completed
W-9 form (or, in the case of an Investor who is not a United States citizen or
resident, a W-8 form).
               (b) Delivery Versus Payment through The Depository Trust Company.
If the Investor elects to settle the Shares purchased by such Investor by
delivery versus payment through DTC, no later than one (1) business day after
the execution of this Agreement by the Investor and the Company, the Investor
shall confirm that the account or accounts at Oppenheimer & Co. Inc. to be
credited with the Shares being purchased by the Investor have a minimum balance
equal to the aggregate purchase price for the Shares being purchased by the
Investor.

-6-



--------------------------------------------------------------------------------



 



          3.4 Delivery of Shares.
               (a) Delivery by Electronic Book-Entry at The Depository Trust
Company. If the Investor elects to settle the Shares purchased by such Investor
through delivery by electronic book-entry at DTC, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall direct the broker-dealer at which the account or accounts to be
credited with the Shares being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a Deposit/Withdrawal at
Custodian (“DWAC”) instructing U.S. Stock Transfer Corporation, the Company’s
transfer agent, to credit such account or accounts with the Shares by means of
an electronic book-entry delivery. Such DWAC shall indicate the settlement date
for the deposit of the Shares, which date shall be provided to the Investor by
the Placement Agents. Simultaneously with the delivery to the Company by the
Escrow Agent of the funds held in escrow pursuant to Section 3.3 above, the
Company shall direct its transfer agent to credit the Investor’s account or
accounts with the Shares pursuant to the information contained in the DWAC.
               (b) Delivery Versus Payment through The Depository Trust Company.
If the Investor elects to settle the Shares purchased by such Investor by
delivery versus payment through DTC, no later than one (1) business day after
the execution of this Agreement by the Investor and the Company, the Investor
shall notify Oppenheimer & Co. Inc. of the account or accounts at Oppenheimer &
Co. Inc. to be credited with the Shares being purchased by such Investor. On the
Closing Date, the Company shall deliver the Shares to the Investor directly to
the account(s) at Oppenheimer & Co. Inc. identified by Investor and
simultaneously therewith payment shall be made from such account(s) to the
Company through DTC.
     4. Representations, Warranties and Covenants of the Investor.
          4.1 The Investor represents and warrants to, and covenants with, the
Company that (a) the Investor is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Shares, including investments in securities issued by the Company and
investments in comparable companies, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Shares, and (b) the Investor has answered all questions on the
Signature Page and the Investor Questionnaire for use in preparation of the
Prospectus Supplement and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the Closing Date.
          4.2 The Investor acknowledges, represents and agrees that no action
has been or will be taken in any jurisdiction outside the United States by the
Company or any Placement Agent that would permit an offering of the Shares, or
possession or distribution of offering materials in connection with the issue of
the Shares in any jurisdiction outside the United States where action for that
purpose is required. Each Investor outside the United States will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense. The
Placement Agents are not authorized to make and have not made any representation
or use of any information in connection with the issue, placement, purchase and
sale of the Shares, except as set forth or incorporated by reference in the
Disclosure Package or the Prospectus.

-7-



--------------------------------------------------------------------------------



 



          4.3 The Investor further represents and warrants to, and covenants
with, the Company that (a) the Investor has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and (b) this Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as the indemnification agreements of the Investors
herein may be legally unenforceable.
          4.4 The Investor understands that nothing in this Agreement or any
other materials presented to the Investor in connection with the purchase and
sale of the Shares constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Shares.
          4.5 The Investor represents, warrants and agrees that, since the
earlier to occur of (i) the date on which the Placement Agents first contacted
the Investor about the Offering and (ii) the date that is the tenth (10) trading
day prior to the date of this Agreement, it has not engaged in any short selling
of the Company’s securities, or established or increased any “put equivalent
position” as defined in Rule 16(a)-1(h) under the Securities Exchange Act of
1934, as amended, with respect to the Company’s securities.
     5. Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement or by the Placement
Agents, all covenants, agreements, representations and warranties made by the
Company and the Investor herein will survive the execution of this Agreement,
the delivery to the Investor of the Shares being purchased and the payment
therefor. The Placement Agents and Lazard Freres & Co. LLC shall be third party
beneficiaries with respect to the representations, warranties and agreements of
the Investor in Section 4 hereof.
     6. From the date hereof until the date that is 90 days after the Closing
Date, the Company will not, directly or indirectly, offer, sell, assign,
transfer, pledge, or contract to sell any shares of Common Stock or securities
convertible into or exchangeable or exercisable for shares of Common Stock,
except that the Company may engage in transactions as provided in the Placement
Agent Agreement.
     7. Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and will be delivered and addressed as follows:

-8-



--------------------------------------------------------------------------------



 



  (a)   if to the Company, to:

        Spectrum Pharmaceuticals, Inc.
157 Technology Drive
Irvine, California 92618
Attention: William Pedranti
Phone: (949) 788-6700
Telecopy: (949) 788-6706

        with copies to:

        Gibson Dunn & Crutcher LLP
4 Park Plaza
Irvine, California 92614
Attention: James J. Moloney
Phone: (949) 451-3800
Telecopy: (949) 451-4220

                 (b) if to the Investor, at its address on the Signature Page
hereto, or at such other address or addresses as may have been furnished to the
Company in writing.
     8. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.
     9. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.
     10. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
     11. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
     12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement.
     13. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Prospectus Supplement, shall constitute written confirmation of the
Company’s sale of Shares to such Investor.
     14. Press Release. The Company and the Investor agree that the Company
shall issue a press release announcing the Offering prior to the opening of the
financial markets in New York City on the business day immediately after the
date hereof, which press release the Company agrees to provide to the Investor
for review prior to its issuance.

-9-



--------------------------------------------------------------------------------



 



     15. Termination. In the event that the Placement Agreement is terminated by
the Placement Agents pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.

-10-



--------------------------------------------------------------------------------



 



Exhibit A
SPECTRUM PHARMACEUTICALS, INC.
INVESTOR QUESTIONNAIRE
     Pursuant to Section 3 of Annex I to the Agreement, please provide us with
the following information:

         
1.
  The exact name that your Shares are to be registered in. You may use a nominee
name if appropriate:    
 
       
 
       
2.
  The relationship between the Investor and the registered holder listed in
response to item 1 above:    
 
       
 
       
3.
  The mailing address of the registered holder listed in response to item 1
above:    
 
       
 
       
4.
  The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:    
 
       
 
       
5.
  Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):    
 
       
 
       
6.
  DTC Participant Number:    
 
       
 
       
7.
  Name of Account at DTC Participant being credited with the Shares:    
 
       
 
       
8.
  Account Number at DTC Participant being credited with the Shares:    
 
       

-11-